DETAILED ACTION
This Office action is in response to amendments filed 8/24/2022. It should be noted that claims 5 and 16-18 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelton 8,980,195.
Pelton discloses, regarding claim 1, a method comprising: combining at least one centrifugal compression stage and at least one positive displacement compression stage in an integrally geared compressor 201 (see col. 3, lines 40-60) to allow for different types of compression based on a temperature or a volume of gas to be compressed by the integrally geared compressor 101 (see col. 4, lines 47-56; particularly, the disclosure about the various compression ratios and how they can be selected or set by element 105); Re claim 2, wherein the integrally geared compressor 201 includes a drive gear 110, the drive gear including a drive shaft 140 coupled to a drive unit 150, a first pinion 120 meshed with the drive gear 110 on a first side of the drive gear, the first pinion 120 including a first pinion shaft 160, a second pinion 130 meshed with the drive gear 110 on a second side of the drive gear, the second pinion 130 including a second pinion shaft 170, and a third pinion 225 meshed with the drive gear 110 on a different plane than the first pinion 120 and the second pinion 130 (inherent based on the arrangement of the gears shown in Fig. 2), the third pinion 225 include a third pinion shaft (clearly shown in Figs. 2-3); Re claim 3, wherein the positive displacement compression stage is arranged after a third compression stage of the integrally geared compressor (this could clearly be the case; see Figs. 2-3, as well as col. 3, lines 40-60); Re claim 4, wherein the at least one centrifugal compression stage is arranged at a supply side of the integrally geared compressor 201 and the at least one positive displacement compression stage is arranged at a delivery side of the integrally geared compressor 201 (this could clearly be the case; see Figs. 2-3, as well as col. 3, lines 40-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelton 8,980,195 in view of Czechowski 6,488,467.
Pelton discloses, regarding claims 5 and 6, a method comprising: mounting a centrifugal compression stage 180 to a first end of a pinion shaft 160, the pinion shaft 160 being part of a gear system of a compressor 101 (see gears 110, 120, 130); and mounting a positive displacement compression stage 185 (see col. 3, lines 40-60) to an opposing second end of the pinion shaft 160 so that a single pinion shaft includes two different types of compression stages (clearly disclosed in col. 3, lines 40-60); wherein the centrifugal compression stage 180 is located closer to a delivery side of the compressor 101 than the positive displacement compression stage 185 as a function of a temperature or volume of gas to be compressed (this can clearly be the case); further comprising: mounting an additional centrifugal compression stage 190 to a first end of an additional pinion shaft 170, the additional pinion shaft 170 being a part of the gear system (110, 120, 130); and mounting an additional positive displacement compression stage 195 to an opposing second end of the additional pinion shaft 170 so that another single pinion shaft includes two different types of compression stages (clearly disclosed in col. 3, lines 40-60). However, Pelton does not specifically disclose a compressor housing enclosing the multiple stages, shafts, and gears of the compressor; particularly, the gear system being enclosed by a housing of a compressor, the two different types of compression stages on the pinion shaft being within the housing of the compressor, and the additional pinion shaft being a part of the gear system enclosed by the housing.
Czechowski teaches, further regarding claim 5 and 6, a method comprising: mounting a centrifugal compression stage 12 to a first end of a pinion shaft 46, the pinion shaft 46 being part of a gear system (see gears 32, 34, 44) enclosed by a housing (combination of elements 20, 22, 24, 26, 56, 58, and 74) of a compressor; and mounting another compression stage 14 to an opposing second end of the pinion shaft 46 so that a single pinion shaft includes two compression stages within the housing (20, 22, 24, 26, 56, 58, and 74) of the compressor; and mounting an additional centrifugal compression stage 10 to a first end of an additional pinion shaft 38, the additional pinion shaft being a part of the gear system (32, 34, 44) enclosed by the housing (20, 22, 24, 26, 56, 58, and 74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the arrangement of Pelton by implementing a housing enclosing all stages, shafts, and gears of the compressor, as taught by Czechowski, in order to protect the elements and make the compressor assembly more compact.
Re claim 7, Pelton, as modified, further teaches the pinion shaft 160 includes a pinion 120 engaged with a drive gear 110 at first side of the drive gear along a same horizontal plane, the drive gear 110 being a part of the gear system and located within the housing of the compressor (as taught by Czechowski).
Re claim 8, Pelton further discloses that the additional the pinion shaft 170 includes a pinion 130 engaged with the drive gear 110 at second side of the drive gear opposite to the first side and along the same horizontal plane (clearly shown in Fig. 1 of Pelton).
Re claim 10, Pelton further discloses that the compressor 101 is an integrally geared compressor.
Re claim 11, Pelton further discloses that the gear system (110, 120, 130) further comprises a drive shaft 140 operably connected to the drive gear 110.
Re claim 12, Pelton further discloses that the centrifugal compression stage 180 includes an impeller 186.
Re claim 13, Pelton further discloses that the positive displacement compression 185 stage includes a rotary screw compressor (see col. 3, lines 40-60).
Re claim 14, Pelton further discloses that the positive displacement compression stage is directly mounted (this claim language is substantially broad; see col. 3, lines 40-60).
Re claim 15, Pelton further discloses that the positive displacement compression stage is indirectly mounted (this claim language is substantially broad; see col. 3, lines 40-60).

Allowable Subject Matter
Claims 16-20 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding claim 1, Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. Applicant argues that “Pelton merely suggests that the compressors 180, 185, 190, 195 could be centrifugal compressors or other types of compressors, such as a rotary positive displacement compressor. The purely schematic drawings and the extremely high-level conceptual explanation in the Pelton document does not amount to a sufficient showing in the prior art of the compressor defined by claim 1.” Applicant goes on to state that Pelton, “fails to teach combining the different types of compressors based on a temperature or a volume of the gas.” The Examiner respectfully disagrees and believes Applicant to be arguing more than is claimed. The claim language in question, “to allow for different types of compression based on a temperature or a volume of gas to be compressed by the integrally geared compressor”, despite being part of a method claim, is substantially broad. It must be considered that the type of compression arrangement needed, based on the temperature or volume of gas, can be decided prior to operation. Pelton allows for all types of different compressor arrangements, as described in detail in column 3, lines 40-60. This clearly indicates that an evaluation of what type of gas, its temperature, and most certainly its volume (as clearly disclosed in col. 4, lines 47-56) is taken in to account before deciding on which arrangement to use for proper compression. Therefore, The Examiner maintains the rejections of claims 1-4 and 16-20 as being anticipated by Pelton.
Regarding claim 5, Applicant argues that “amended claim 5 is not obvious and unpatentable over Pelton in view of Czechowski because the combination of cited references does not teach or render obvious each and every element of amended claim 5.” Specifically, the newly recited, “wherein the centrifugal compression stage is located closer to a delivery side of the compressor than the positive displacement compression stage as a function of a temperature or volume of gas to be compressed.” Again, the Examiner respectfully disagrees and believes Applicant to be arguing more than is claimed. Similar to claim 1, the claim language in question is substantially broad. In fact, it is so broad that it is nearly indefinite. The phrase “as a function of temperature or volume of gas to be compressed” could mean almost anything, including what has been described above in the arguments regarding claim 1. Therefore, The Examiner maintains the rejections of claims 5-8 and 10-15 as being unpatentable over Pelton in view of Czechowski.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746